OPINION OF THE COURT.
The decision rendered on the 23d day of January ultimo, by the District Court of Plumacao, not being an appealable one as it is not specifically comprised in Section 295 of the Code of Civil Procedure, the aforesaid motion is granted, and, therefore, the appeal taken from the aforesaid decision by Rafael López Landrón, Esq., as attorney for the Estate of Catalina Borrás y Grinart, is hereby dismissed; and it is hereby ordered that this decision be transmitted to the District Court of Humacao for compliance therewith.
Chief Justice Quiñones, and Justices Hernandez, Figue-ras, MacLeary and "Wolf concurred.